Citation Nr: 1600458	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  08-29 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio

 
THE ISSUES

1.  Entitlement to reimbursement of costs of unauthorized pharmacy medications obtained from non-VA pharmacies during the period from October 12, 1998 to September 3, 2003. 

2.  Entitlement to reimbursement of costs of unauthorized pharmacy medications obtained from non-VA pharmacies during the period from November 15, 2003 to September 9, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by the fee basis section of the Department of Veterans Affairs Medical Center (VAMC) in Columbus, Ohio.  In September 2015, the Board remanded this case for the Veteran to be afforded a Travel Board hearing.  In November 2015, the Veteran was afforded a Travel Board hearing before the undersigned.

The issue of entitlement to reimbursement of costs of unauthorized pharmacy medications obtained from non-VA pharmacies during the period from November 15, 2003 to September 9, 2005 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran paid out of his own funds for unauthorized pharmacy medications obtained from non-VA pharmacies during the period from October 12, 1998 to September 3, 2003.

2.  A claim for reimbursement of the unauthorized pharmacy medications obtained from non-VA pharmacies during the period from October 12, 1998 to September 3, 2003 was not received within two years of receiving those prescriptions.


CONCLUSION OF LAW

The Veteran's claim of entitlement to reimbursement of the unauthorized pharmacy medications obtained from non-VA pharmacies during the period from October 12, 1998 to September 3, 2003 was not timely filed. 38 U.S.C.A. § 7204 (West 2014); 38 C.F.R. §§ 17.125, 17.126 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations may not be applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  The Board has reviewed the case for purposes of ascertaining whether the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  The Board concludes from that review that the requirements for the fair development of the appeal have been met in this case, particularly given the reason for the denial.

During the time period for the entire claim, the Veteran has been service-connected for anxiety neurosis with somatic features, also diagnosed as schizophrenia.  He has been rated as 100 percent disabled.  The Veteran testified that he was given a fee basis card for his medical prescriptions because he lived far away from VA services.  He related that he was not given any instructions on how to use the card and experienced so many problems getting the private providers to take the card that he paid out of pocket for his medications.  Currently, the Veteran seeks reimbursement for those medical expenses he incurred by paying out of his own funds for VA prescriptions instead of using his fee basis card because of all of the difficulties in using that card and/or private providers refusals to accept the fee basis card.  In sum, he seeks reimbursement of costs of unauthorized pharmacy medications obtained from non-VA pharmacies during the period from October 12, 1998 to September 3, 2003.  He testified that his total expenses exceeded $22,000.

Claims for payment or reimbursement of medical expenses not previously authorized should be filed with the Chief, Outpatient Service, or Clinic Director of the VA facility designated as the clinic or jurisdiction that serves the region in which the care or services were rendered. 38 C.F.R. § 17.125.  Claims for payment or reimbursement of the expenses of medical care or services not previously authorized generally must be filed two years after the date the care or services were rendered (and in the case of continuous care, payment will not be made for any part of the care rendered more than 2 years prior to filing claim).  In the case of care or services rendered prior to a VA adjudication allowing service connection, the claim must be filed within 2 years of the date the Veteran was notified by VA of the allowance of the award of service connection.  38 C.F.R. § 17.126.  The date of filing any claim for payment or reimbursement of the expenses of medical care and services not previously authorized shall be the postmark date of a formal claim, or the date of any preceding telephone call, telegram, or other communication constituting an informal claim.  38 C.F.R. § 17.127.  A claim for payment or reimbursement of services not previously authorized may be filed by the Veteran who received the services (or his guardian) or by the hospital, clinic, or community resource which provided the services, or by a person other than the Veteran who paid for the services.  38 C.F.R. § 17.123.  In this case, the Veteran did not file a claim for reimbursement for his non-VA prescriptions within 2 years.  Although he experienced difficulty with the fee basis card, this does not mitigate the filing date for a claim.  Under the provisions of 38 C.F.R. § 17.126, the Veteran's claim for payment or reimbursement of the expenses was not timely.  Therefore, the Veteran does not even meet the threshold requirement for filing a timely claim for payment or reimbursement of the expenses for the prescriptions in question dated through September 3, 2003.
ORDER

Entitlement to reimbursement of costs of unauthorized pharmacy medications obtained from non-VA pharmacies during the period from October 12, 1998 to September 3, 2003 is denied.


REMAND

The Board notes that a veteran is able to obtain medication using his fee basis card which are non-emergent in nature.  In addition, in some circumstances, a veteran may also obtain medications on an emergency basis and not through the fee-basis program, when certain criteria are met.  It appears that the AOJ denied the Veteran's claim on the latter basis under 38 U.S.C.A. § 1728.  

At his hearing, the Veteran testified that his fee basis card was unexpectedly canceled in 2003.  He provided a copy of a November 6, 2003 letter of the Columbus, Ohio Regional Office (RO) in which the Veteran's claim for payment of $476.12 for medical treatment on September 4, 2003 at a private facility was denied because the Veteran was not currently authorized in the fee basis program and there was no prior authorization.  The Veteran indicated that he was completely unaware that his fee basis card was no longer active and he received no notification of a cancellation.  Although the record as it stands does not reflect that the Veteran disagreed with this decision, it does appear that he currently contends that this action was improper and that he raises the issue of whether the cancellation of his fee basis card was proper.  Also, and in any event, the Board finds that additional information must be obtained from the RO/VAMC regarding the circumstances regarding why the Veteran was no longer enrolled in the fee basis program.  

As noted, the AOJ denied the Veteran's claim for reimbursement of medical expenses which fall within the two year restriction noted above on the basis that 38 U.S.C.A. § 1728 criteria were not met.  Under that provision, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that three criteria are met: 

(a) The care and services rendered were either: 

(1) for an adjudicated service-connected disability, or

(2) for a nonservice- connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)) (2000); and 

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120. 

However, effective January 21, 2016, VA is amending its medical regulations that govern reimbursement of emergency treatment provided by non-VA medical care providers, with changes to 38 C.F.R. §§ 17.120 and 17.1002.  VA is clarifying its regulations insofar as they involve the reimbursement of medications prescribed or provided to the veteran during the episode of non-VA emergency treatment.  In the proposed rule, published on July 27, 2015, VA proposed amending 38 C.F.R. § 17.120(b) to clarify that VA reimburses the cost of a short course of medication prescribed for the Veteran at the time that the Veteran was receiving emergency treatment, by stating that emergency treatment includes "a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to or prescribed for the patient for use after the emergency condition is stabilized and the patient is discharged."  VA proposed making a similar amendment to the introductory paragraph of 38 C.F.R. § 17.1002.  VA is adopting the proposed rule as a final rule with no changes.  

The Board finds that in order to afford this Veteran every consideration, a determination must be made regarding why the Veteran was terminated from the fee basis program in 2003.  If the termination was proper, then the Veteran's claim should be reconsidered under 38 U.S.C.A. § 1728 as well as 38 C.F.R. § 17.120, including the amendments to that regulation.  A medical determination should be obtained to assess whether the Veteran's prescriptions were issued in a medical emergency of such nature that delay would have been hazardous to life or health, and whether the Veteran was receiving emergency treatment when any prescription was issued, for the period of November 15, 2003 to September 9, 2005.  Although the AOJ stated all treatment was non-emergent, there is no medical opinion to that effect and the Veteran is rated as 100 percent disabled.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the RO/VAMC to determine the circumstances regarding why the Veteran was no longer enrolled in the fee basis program per the November 6, 2003 letter of the Columbus, Ohio RO in which the Veteran's claim for payment of $476.12 for medical treatment on September 4, 2003 at a private facility was denied.  

2.  The RO/VAMC should adjudicate the issue of whether cancellation of the Veteran's access to fee-basis treatment was proper.  The Veteran should be notified of her procedural and appellate rights.  The Veteran and his representative should be notified that additional action is required for appellate review of any adverse decision.

3.  Obtain a medical determination to assess whether the Veteran's prescriptions were issued in a medical emergency of such nature that delay would have been hazardous to life or health, and whether the Veteran was receiving emergency treatment when any prescription was issued, for the period of November 15, 2003 to September 9, 2005.  

4.  Then, readjudicate the claim on appeal in light of all of the evidence of record and in light of any applicable changes to 38 C.F.R. § 17.120.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


